

Exhibit 10.7


Summary of Certain Compensation for
Directors of Park National Corporation


Annual Retainers and Meeting Fees
 
Each director of Park National Corporation (“Park”) who is not an employee of
Park or one of Park’s subsidiaries (a “non-employee director”) receives, on the
date of the regular meeting of the Park Board of Directors held during the
fourth fiscal quarter, an annual retainer in the form of 120 common shares of
Park awarded under the Park National Corporation Stock Plan for Non-Employee
Directors of Park National Corporation and Subsidiaries (the “Directors’ Stock
Plan”).
 
Each non-employee director receives $1,000 for each meeting of the Park Board of
Directors attended and $400 for each meeting of a committee of the Park Board of
Directors attended.  If the date of a meeting of the full Board of Directors is
changed from that provided for by resolution of the Board and a non-employee
director is not able to attend the rescheduled meeting, he or she receives the
meeting fee as though he or she attended the meeting.
 
In addition, each member of the Executive Committee of the Park Board of
Directors receives a $2,500 annual cash retainer and each member of the Audit
Committee of the Park Board of Directors (other than the Chair) receives a
$2,000 annual cash retainer.  The Chair of the Audit Committee receives a $5,000
annual cash retainer.
 
Each non-employee director of Park also serves on the board of directors of The
Park National Bank, the national bank subsidiary of Park (“PNB”), or on the
advisory board of one of PNB’s divisions, and receives, on the date of the
regular meeting of the Park Board of Directors held during the fourth fiscal
quarter, an annual retainer in the form of 60 common shares of Park awarded
under the Directors’ Stock Plan and, in some cases, a specified amount of cash
for such service as well as fees for attendance at meetings of the board of
directors of PNB or the advisory board of the applicable division of PNB (and
committees of the respective boards).
 
In addition to the annual retainers and meeting fees discussed above,
non-employee directors also receive reimbursement of all reasonable travel and
other expenses of attending board and committee meetings.
 
C. Daniel DeLawder, Harry O. Egger, William T. McConnell, William A. Phillips
and David L. Trautman receive no compensation for: (a) serving as a member of
the Board of Directors of Park; (b) serving as a member of the board of
directors of PNB or the advisory board of one of its divisions; or (c) serving
as a member of any committee of the respective boards.

 
 

--------------------------------------------------------------------------------

 

Other Compensation
 
William T. McConnell is employed by PNB in a non-executive officer capacity.  In
such capacity, he received the amount of $33,000 during the fiscal year ended
December 31, 2010 (the “2010 fiscal year”).  William A. Phillips is employed by
the Century National Bank Division of PNB, in a non-executive officer
capacity.  In such capacity, he received the amount of $33,000 during the 2010
fiscal year.  Harry O. Egger is employed by the Security National Bank Division
of PNB in a non-executive officer capacity.  In such capacity, Mr. Egger
received $33,000 during the 2010 fiscal year.

 
-2-

--------------------------------------------------------------------------------

 